Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In claim 8 it is unclear what is meant by “at the base body” and, in claim 9 it is unclear what is meant by “closing to the input end”.  

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chu (US 2018/0311800).  Chu discloses a rotary fastener device comprising a rotating axial member (31) and an inertia member (30A in Fig. 13A) detachably connected to the axial member.  The base member comprising a base body (310); an input end (311); an output end (313) and; an engaging portion (312) shown as a plurality of tip-shaped teeth. The inertia member comprising: a gravity portion extending towards one of the ends of the axial member to form an annular space and; an engagement hole (302) communicated to the annular space is shown with a plurality of engagement slots corresponding to the teeth.  An outer surface opposite the annular space forms a convex portion and, any color of the inertia member would be a recognizing color.
                      
    PNG
    media_image1.png
    294
    273
    media_image1.png
    Greyscale

Chu is not specific as to which end the gravity potion extends but, since either end would be capable of being the “output end” the gravity portion would inherently be extending towards an “output end”.  Alternatively, before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to have the gravity portion extending towards the output end 313 because there is a finite group of only two possible direction for the gravity portion to extend and selecting either one of the two would yield the same results.

Claims 4-5 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Chu as applied to claim 1 above, and further in view of Zhang (US 10,800,015).  Chu discloses the inertia member secured to the axial member with a clip (32) but, does not it secured with a C-ring embedded in the engagement hole nor with an elastic ball element in the base body.  Zhang discloses a means for securing a rotary fastening device comprising: an engagement hole (321) with a plurality of inner walls (310) with slots (34) with an embedded a C-ring (80) as seen in Figs. 8 and 9 and, a resisting unit comprising an elastic element (50) and a ball (60) disposed in a receiving slot (43) as seen in Figs, 4 and 5.  Before the effective filing date of the claimed invention it would have been obvious for one of ordinary skill in the art to replace the clip securing means of Chu with either the embedded C-ring or the resisting unit means as disclosed in Zhang because both Chu and Zhang are from a same field of endeavor where replacing one securing means for another would yield the same predictable results.  It should also be noted that Zhang teaches both the securing means could be used together (Figs. 10-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071. The examiner can normally be reached M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677